DETAILED ACTION
Claims 1-20 are presented for examination. 
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 11 and 18 are independent claims. Claims 2-10, 12-17 and 19-20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 04-25-2019.
Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. It is also noted, that applicant has filed a certified copy on 08-19-2019 as required by 35 U.S.C. 119(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-25-2019, 09-17-2019, 01-06-2020, 04-15-2020 and 01-19-2021 comply with the provisions of 37 CFR 1.97

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corp. v. CLS Bank International, 573 U.S._,_, 134 S. Ct. 2347, 2352 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 132 S. Ct. 1289, 1293-1294 (2012)). 
The Office recognizes the USPTOs 2019 Revised Patent Subject Matter Eligibility Guidance memorandum that makes changes to how patent examiner apply the Alice/Mayo test, for which the subject matter eligibility is examined. Particularly, under the new revised guidance, the Office determines claim eligibility based on the following:


 	As explained in MPEP 2106(1), the claimed invention is directed to one of four- categories: a process, machine, manufacture, or a composition of matter. Examiner respectfully submits that all of the current claims are clearly directed to statutory categories of subject matter. In other words, the claims recited are not directed to the following non-limiting examples such as: “signals per se”, “software per se” or “humans per se”. 
Thus, the Office finds the first step of the analysis to be satisfied and the claim to fall within a statutory category. (STEP 1: YES)

Step 2 (A): Directed to a Judicial Exception by determining whether the claim recites a judicial exception, such as an abstract idea. 
The revised guidance released as of January 4th 2014, breaks step to 2(A) into a pair of sub-steps, 2(A)(i) and 2(A)(ii). 
In sub-step Step 2(A)(i), the office is to determine whether the claim recites a judicial exception, such as an abstract idea. Abstract ideas are limited to the following categories: mathematical concepts, certain methods of organizing human activity, and mental processes. 
if the above step is True, then in sub-step 2A(ii), the Office is to determine further "whether the recited judicial exception is integrated into a practical application of that exception."


Analysis under Step 2(A)(i):
In this instant application, applying the first sub-step 2(A)(i), the Office states that claim 1, under broadest reasonable interpretation (BRI) is directed to a processes having the steps of:
i) determining an application to be preloaded in response to detecting that an event of application preloading is triggered;
ii) whether a new application installed within a time-window belongs to the application to be preloaded, when the new application exists; and 
iii) preloading the new application and the application to be preloaded based on a determination that the new application does not belong to the application to be preloaded.
 
The recitation for performing the claimed expressions under i), ii) and iii) recites a method of organizing a “human mental work”. As an example, the claimed invention is similar to that of human mental work of collecting and logging features within a time window associated with a user’s behavior and i and determining when a target application could be preloaded. Thus, claim is directed to “mental process” are judicially recognized as one of the exceptions. Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016); Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350-51, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) 



Analysis under Step 2(A) (ii):

 	These part of the eligibility analysis evaluates whether the claim as a whole integrates into a practical application of that exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 
In this instance, claim 1 further recites the combination of additional elements, such as, “terminal device” and applications (e.i, “application “and “new application”) . However, the claimed recited steps (i.e., determining & preloading) are merely acted upon the “terminal device” and “the applications” and are not carried by a recitation of any computer component. Courts have long ruled that recited steps must recite more than just “generic computer components” in such way that under the BRI does not preclude the steps from being “performed in the mind”. 
 	Thus, the Office finds the Step 2(A) (ii) under the judicial exception of the analysis to be not satisfied and thus the claim to be directed to an abstract idea. Step 2(A) (ii) is a NO.  

Analysis under Step 2(B): 

Step 2(B) is directed on whether the claim provided an inventive concept. As described above under step 2(A) (ii) the additional elements are merely acted upon the “terminal device” and “the application(s)” and are not carried by a recitation of any computer component. 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible. Step 2(B) is a No.  
	To conclude, based on the above analysis, claim 1 is ineligible and properly rejected under 101. 
	Independent claims 11 and 18 recite additional features (i.e. processor, storage and program/instruction) from that of independent claim 1, but recite no more than just “generic computer components” in such way that under the BRI does not preclude the steps from being “performed in the mind”.

Similarly, dependent claims 2-10, 12-17 and 19-20 are associated with the independent claims do not overcome the deficiencies explained above, thus are rejected under the same rational.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 2, 6, 12,13,  19, they recite the limitation "the same”.  There is insufficient antecedent basis for this limitation in the claim.
As per claims 1, 11 and 18, are indefinite for the following reasons:
i) Claim 1 recites “determining an application to be preloaded in response to detecting that an event of application preloading is triggered”. In other words, it is unclear how detect an application being preloaded when the condition is recited as the “application preloading” itself. It appears that the language directed to “application preloading” to be superfluous and since these claims are a direct translation from a foreign application are replete with other grammatical and idiomatic errors. Claims 12 and 19 are directed to similar subject matter and contain the same deficiencies described above. 
ii) Claim 1 recites “determining whether a new application installed within a time-window belongs to the application to be preloaded, when the new application exists”. It unclear what is meant by new application “belongs to” and it is unclear whether the 
iii) the last step where claim 1 recites “preloading the new application………….” is unclear because this step depends on previous process steps that are also unclear. Claims 12 and 19 are directed to similar subject matter and contain the same deficiencies described above

Claims 2-11, 13-18, and 19- 20 do not cure the deficiencies presented above, therefore are rejected for being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -6, 11-12, 14-15, 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over (Publication No. 2018/0293087) of Lee et al. in view of (Publication No. 2014/0372356) of Bilal et al. 

Lee et al. discloses a method for preloading an application, comprising: 
determining an application to be preloaded in response to detecting that an event of application preloading is triggered; (inter alia: Abstract discloses the concept of “selecting preloading a application” by detecting a trigger event such as at least “user pattern of an electronic device and for determining a preloading level”. Such one pattern stated by ¶0110 may  be “user touch input”. Other patterns are also disclosed by ¶ 0012, Figs 5-6) Note to applicant 
determining whether a new application installed within a time-window belongs to the application to be preloaded, when the new application exists; and (the method comprising: (¶ [0019] states that “ the electronic device 400 may select a preloading target application in accordance with an input interface. The electronic device 400 may detect a new application input at a location of a cursor controlled based on an input interface” .The electronic device 400 is further configured to “determine a preloading wait time `T`” and when “the time for which the cursor stays in the application is greater than the preloading wait time T, the electronic device 400 may select the application as a preloading target” and “may preload the application”. Lee describes associations (e.g., belonging ) as “an attribute of a page to which icons of the applications belong, and wherein the page attribute comprises whether a page is being displayed in the electronic device” In other words, “electronic device 400 may create a list for N applications corresponding to the displayed page and M applications corresponding to the hidden page. ¶ 0132, Figs 9A and 9B)
1. ([0132] “In addition, in operation 709, the electronic device 400 may create a list for N applications corresponding to the displayed page and M applications corresponding to the hidden page. However, an application which has already been preloaded may be excluded from the list. Herein, N and M may vary based on a state of the electronic device 400. In general, a list of the N applications corresponding to the displayed page may have a higher order than a list of M applications corresponding to the hidden page. According to a determined list order, the top N applications corresponding to the displayed page may be preloaded with a higher priority than the top M applications corresponding to the hidden page.” Therefore, applications that are part of the list may only be preloaded and those applications that are not on the list are excluded from being preloaded. Also see Figs 9A and 9B
Lee et al. discloses preloading applications that belong to at least a predetermined list. Lee does not distinctly disclose where that belonging is directed to  applications that are related with one another. In other words, the claimed term “belong” is more narrowly construed as “related”.
However, Bilal et al. discloses application being preloaded based on being related. In particular, it discloses the following:
preloading the new application and the application to be preloaded based on a determination that the new application does not belong to the application to be 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Lee and Bilal because, both references are in the same field of endeavor. Bilal’s teaching of pre launching a group of application based on their relation with one another would enhance Lee's system by allowing user to have quick access to application that are related, thus enhancing user’s experience with the electronic device. 
As per claims 2, 12, 19 Lee discloses a method further comprising: 
acquiring a type of the new application and judging that the application to be preloaded has a target application of the same type as the new application. (inter alia: the selecting of the at least one application of the preloading target comprises selecting the at least one application of the preloading target based on an attribute of a page to which icons of the applications belong, and wherein the page attribute comprises whether a page is being displayed in the electronic device; Claim 4,  ¶ 0018)
As per claims 3, 14, 20 Lee discloses: judging that a launching probability of the target application is greater than a preset probability threshold. (For example, T.sub.2 may be 3 seconds. According to an embodiment, T.sub.1 may be less than T.sub.2. This is because, in a case where the cursor is located in the APP region 1210, a 
As per claim 4, Lee discloses further: ordering the new application and the application to be preloaded in a descending order of launching probabilities of the new application and the application to be preloaded, a launching probability of the new application being the same as that of the target application.( As described above, a priority of a page attribute may be higher in the displayed page than in the hidden page since a user is more likely to execute the application on the displayed page. Specifically, the preloading APP selection unit 430 may select top N applications having a high S.sub.APP as preloading target applications among applications located on the displayed page. In addition, the preloading APP selection unit 430 may select top M applications having a high S.sub.APP as the preloading target applications among applications located on the hidden page. Herein, in general, N may be greater than M. In addition, the N applications and the M applications may be managed as a preloading target list. Herein, the N applications corresponding to the displayed page may have a higher list order than the M applications corresponding to the hidden page. The preloading APP selection unit 430 may change the preloading target list in the electronic device 400 by considering a case where the displayed page changes ¶ [0112] )
As per claim 5, Lee discloses a method further comprising: 
acquiring a frequency of use of the new application within the time-window; (A method of operating each element will be described below in detail. The history data management unit 410 included in the processor 401 may determine a score S.sub.APP by considering an execution count and launching time of an application to be executed  execution count of the application may include a total accumulated execution count or an application accumulated execution count during a specific time (duration). …….The history data management unit 410 may provide the score to the preloading APP selection unit 430 in order to select a preloading application. In addition, the history data management unit 410 may also provide the score to the preloading level determination unit 450 to determine the preloading level ¶ [0109] judging that the frequency of use is greater than a preset threshold. (For example, the accumulated launching count of the specific application may be counted based one week or one month. [ ¶0124, 0126, ]This means that “ applications having the greatest accumulated launching count may be respectively an application B(4.times.4) and an application D(4.times.4). Each of the application B(4.times.5) and the application D(4.times.4) may be selected and added to the list” for launching ¶ 0141)

As per claims 6, 15, Lee as modified disclose the following: 
determining a target application having a predetermined relationship with a current application to be preloaded, (Bilal et al; [0018] In considering the various embodiments of predictive pre-launch herein, it should be appreciated that the methods and techniques of predictive pre-launch may be employed in a number of different scenarios.  In some scenarios, the present system may perform its predictive pre-launch for individual application--e.g., considered one at a time.  In other situations, the present system may consider sets of related applications.  For example, the following is a partial listing of examples of user applications and manners in which the present system may Groups of apps that are typically used together regardless of specific order--e.g., office applications (e.g., word processor, presentation software, spreadsheet software etc.).
the current application to be preloaded belonging to the application to be preloaded; and preloading the new application and the target application simultaneously with preloading of the current application to be preloaded or after preloading of the current application to be preloaded, when a type of the new application is the same as that of the target application. (¶ [0018] Bilal et al.;  “of predictive pre-launch may be employed in a number of different scenarios. In some scenarios, the present system may perform its predictive pre-launch for …….sets of related applications”. Thus, to a PHOSTA prelaunch a group of applications means concurrently.   
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Lee and Bilal because, both references are in the same field of endeavor. Bilal’s teaching of pre launching a group of application based on their relation with one another would enhance Lee's system by allowing user to have quick access to application that are related, thus enhancing user’s experience with the electronic device. 

  
Allowable Subject Matter
 	Predicated on overcoming all the rejections above, claims 7-10, 13, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if 



Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicants specification and particular ¶ [0035] describes a list containing Apps A, B, C and D and whether an application gets preloaded is whether is part of the A,B C and D listing. When application is an E is not part of that list., does not get preloaded.